--------------------------------------------------------------------------------

Exhibit 10.1
 
INSPRO TECHNOLOGIES CORPORATION
 
SECURED CONVERTIBLE PROMISSORY NOTE PURCHASE AGREEMENT
 
This Secured Convertible Promissory Note Purchase Agreement (the “Agreement”) is
made as of January 30, 2015 (the “Effective Date”) by and among InsPro
Technologies Corporation, a Delaware corporation (the “Company”), InsPro
Technologies, LLC, a Delaware limited liability company (“InsPro” and
collectively with the Company, the “Loan Parties”), and The Co-Investment Fund
II, L.P., a Delaware limited partnership (the “Purchaser”).
 
Recital
 
To provide the Company with additional resources to conduct its business, the
Purchaser is willing to loan to the Company, in one disbursement, One Million
Dollars ($1,000,000), subject to the conditions specified herein.
 
Agreement
 
Now, Therefore, in consideration of the foregoing, and the representations,
warranties, covenants and conditions set forth below, the Company and the
Purchaser, intending to be legally bound, hereby agree as follows:
 
1.             Definitions
 
Capitalized terms not otherwise defined in this Agreement shall have the
meanings set forth in Section 6.
 
2.             Amount And Terms Of The Loan
 
2.1           The Loan.  Subject to the terms and conditions set forth in this
Agreement, the Purchaser agrees to lend to the Loan Parties at the Closing (as
hereinafter defined) the amount of One Million Dollars ($1,000,000) (the
“Loan”).  The Loan will be evidenced by the Secured Convertible Promissory Note
in substantially the form attached hereto as Exhibit A (the “Note”).  The Loan
shall be secured by a Security Agreement between the Loan Parties and the
Purchaser in substantially the form attached hereto as Exhibit B (the “Security
Agreement”).  This Agreement, the Note, and the Security Agreement may
hereinafter be referred to collectively as the “Loan Documents” and individually
as a “Loan Document.”
 
3.             Closing And Delivery
 
3.1           Closing.  The closing of the sale and purchase of the Note (the
“Closing”) shall be held on the Effective Date, or at such other time as the
Company and the Purchaser may mutually agree (such date is hereinafter referred
to as the “Closing Date”).  The Closing shall take place via remotely via the
exchange of documentation and signatures in PDF format or by facsimile on the
Closing Date.
 

 

 

 

 
3.2           Delivery.
 
(a)           At the Closing (i) the Loan Parties and the Purchaser shall have
executed and delivered the Security Agreement dated as of the date hereof; and
(ii) the Purchaser and the Loan Parties shall have executed and delivered that
certain Subordination Agreement by and among the Purchase, the Loan Parties and
Silicon Valley Bank.
 
(b)           At the Closing (i) the Purchaser shall deliver to the Company a
check or wire transfer funds in the amount of the Loan; and (ii) the Loan
Parties shall issue and deliver to the Purchaser the Note in favor of the
Purchaser payable in the principal amount of the Loan.
 
4.             Representations and Warranties of the Company
 
Each Loan Party hereby represents and warrants to the Purchaser as of the
Closing as follows:
 
4.1           Organization and Qualification.  Each Loan Party is duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or organization (as
applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted and as
presently proposed to be conducted, except in each case as would not,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect.  No Loan Party is in violation of any of the provisions
of its respective certificate or articles of incorporation, bylaws or other
organizational or charter documents.  Each Loan Party is duly qualified to
conduct its respective businesses and is in good standing as a foreign
corporation or other entity in each jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary,
except where the failure to be so qualified or in good standing, as the case may
be, would not, individually or in the aggregate, have or reasonably be expected
to result in a Material Adverse Effect.
 
4.2           Authorization; Enforcement.  Each Loan Party has the requisite
corporate or limited liability company power and authority to enter into and to
consummate the transactions contemplated by each of the Loan Documents and
otherwise to carry out its obligations hereunder and thereunder; including the
issuance and delivery of the Note and the reservation of the equity securities
issuable upon conversion of the Note (the “Conversion Securities”) has been
taken or will be taken prior to the issuance of such Conversion Securities.  The
execution and delivery of each of the Loan Documents by each Loan Party and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary corporate or limited liability company action on the
part of such Loan Party and no consent or further corporate or limited liability
company action is required on its part in connection therewith.  Each Loan
Document executed and delivered by a Loan Party has been duly executed by it and
constitutes the valid and binding obligation of such Loan Party enforceable
against it in accordance with its terms.  The Conversion Securities, when issued
in compliance with the provisions of the Loan Documents will be validly issued,
fully paid and nonassessable and free of any liens or encumbrances and issued in
compliance with all applicable federal and securities laws.
 

2

 

 

 
4.3           No Conflicts.  The execution, delivery and performance of the
Loan  Documents by each Loan Party and the consummation by such Loan Party of
the transactions contemplated thereby do not and will not (i) conflict with or
violate any provision of such Loan Party’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, or (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Loan Party debt or otherwise) or other understanding to
which a Loan Party is a party or by which any property or asset of a Loan Party
is bound or affected, or (iii) result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which a Loan Party is subject (including
federal and state securities laws and regulations), or by which any property or
asset of a Loan Party is bound or affected; except in the case of each of
clauses (ii) and (iii), such as would not, individually or in the aggregate,
have or reasonably be expected to result in a Material Adverse Effect.
 
4.4           Filings, Consents and Approvals.  No Loan Party is required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery and performance by such Loan Party of the Loan Documents,
other than those that have been made or obtained prior to the date of this
Agreement.
 
4.5           SEC Reports; Financial Statements.  The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by it under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the twelve months preceding the date hereof
(or such shorter period as the Company was required by law to file such reports)
(the foregoing materials and all exhibits included therein and financial
statements, notes and schedules thereto and documents incorporated by reference
therein being collectively referred to herein as the “SEC Reports”) on a timely
basis or has timely filed a valid extension of such time of filing and has filed
any such SEC Reports prior to the expiration of any such extension.  The Company
has made available to the Purchaser or its respective representatives true,
correct and complete copies of each of the SEC Reports not available on the
EDGAR system (if any).  As of their respective dates, the SEC Reports complied
in all material respects with the requirements of the Securities Act and the
Exchange Act and the rules and regulations of the Commission promulgated
thereunder, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.  The financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing (or
amendment, as applicable).  Such financial statements have been prepared in
accordance with GAAP, applied on a consistent basis, during the periods
involved, except as may be otherwise specified in such financial statements or
the notes thereto, and fairly present in all material respects the financial
position of the Company and its consolidated subsidiaries as of and for the
dates thereof and the results of operations and cash flows for the periods then
ended, subject, in the case of unaudited statements, to normal, immaterial,
year-end audit adjustments or adjustments which will not be material, either
individually or in the aggregate.
 

3

 

 

 
4.6           Tax Status.  Each of the Loan Parties (i) has timely made or filed
all foreign, federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject, (ii) has
timely paid all taxes and other governmental assessments and charges that are
material in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and (iii) has set aside
on its books provision reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply, except in each case as would not reasonably be expected to have a
Material Adverse Effect.  There are no unpaid taxes in any material amount
claimed to be due by the taxing authority of any jurisdiction, and the officers
of the Company know of no basis for any such claim.
 
4.7           Material Changes.  Since the date of the latest financial
statements included in the SEC Reports, except as set forth in the SEC Reports,
(i) there has been no event, occurrence or development that has had or that
would reasonably be expected to result in a Material Adverse Effect, (ii) the
Company has not incurred any liabilities (contingent or otherwise) other than
(A) trade payables, accrued expenses and other liabilities incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or required to be disclosed in filings made with the Commission, (iii) the
Company has not altered its method of accounting or the identity of its
auditors, (iv) the Company has not declared or made any dividend or distribution
of cash or other property to its stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock, (v) the
Company has not sold any assets outside of the ordinary course of business, (vi)
the Company has not made any material capital expenditures and (vi) the Company
has not issued any equity securities to any officer, director or Affiliate,
except pursuant to existing Company stock option plans.  The company does not
have pending before the Commission any request for confidential treatment of
information.  None of the Loan Parties has taken any steps to seek protection
pursuant to any bankruptcy law nor does the Company have any knowledge or reason
to believe that its creditors intend to initiate involuntary bankruptcy
proceedings or any actual knowledge of any fact which would reasonably lead a
creditor to do so.
 
4.8           Litigation.  There is no Action which (i) adversely affects or
challenges the legality, validity or enforceability of any of the Loan Documents
against any Loan Party or (ii) except as specifically disclosed in the SEC
Reports, would, if there were an unfavorable decision, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect.  No Loan Party, nor any director or officer thereof (in his or her
capacity as such), is or has been the subject of any Action involving a claim of
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty, except as specifically disclosed in the SEC
Reports.  There has not been, and to the knowledge of the Company, there is not
pending any investigation by the Commission involving the Company or any current
or former director or officer of the Company (in his or her capacity as such).
 

4

 

 

 
4.9           Compliance.  No Loan Party (i) is in default under or in violation
of (and no event has occurred that has not been waived that, with notice or
lapse of time or both, would result in a default under), nor has any Loan Party
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (except to the extent such default or violation has been waived), (ii) is
in violation of any judgment, decree or order of any court, arbitrator or
governmental body, or (iii) is or has been in violation of any statute,
ordinance, rule or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws relating to taxes,
pollution, environmental protection, occupational health and safety, product
quality and safety or employment and labor matters, except in each case as would
not, individually or in the aggregate, have or reasonably be expected to result
in a Material Adverse Effect.  The Company is in compliance with all effective
requirements of the Sarbanes-Oxley Act of 2002, as amended, and the rules and
regulations thereunder, that are applicable to it, except where such
noncompliance would not have or reasonably be expected to result in a Material
Adverse Effect.
 
4.10         Regulatory Permits.  The Loan Parties possess all certificates,
authorizations, licenses and permits issued by the appropriate federal, state,
local or foreign regulatory authorities necessary to conduct their respective
businesses as described in the SEC Reports, except where the failure to possess
any such certificates, authorizations, licenses or permits would not,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect, and no Loan Party has received any notice of
proceedings relating to the revocation or modification of any such certificate,
authorization, license or permit.
 
4.11         Title to Assets.  The Loan Parties have good and marketable title
in fee simple to all real property owned by them that is material to their
respective businesses and good and marketable title in all personal property
owned or used by them that is material to their respective businesses, in each
case free and clear of all Liens, except for Permitted Liens.  Any real property
and facilities held under lease by the Loan Parties are held by them under
valid, subsisting and, to the Loan Parties’ knowledge, enforceable leases of
which the Loan Parties are in compliance, except as would not, individually or
in the aggregate, have or reasonably be expected to result in a Material Adverse
Effect.
 
4.12         Patents and Trademarks.  Each Loan Party owns or has the valid
right to use all patents, trademarks, service marks, trade names, domain names,
copyrights, trade secrets, information, proprietary rights and processes
necessary for its business as now conducted without any violation or
infringement of the rights of others.  There are no outstanding options,
licenses, agreements, claims, encumbrances or shared ownership of interests of
any kind relating to anything referred to above in this Section 4.12 that is to
any extent owned by or exclusively licensed to the Loan Parties, nor are the
Loan Parties bound by or a party to any options, licenses or agreements of any
kind with respect to the patents, trademarks, service marks, trade names, domain
names, copyrights, trade secrets, licenses, information, proprietary rights
and/or processes of any other person or entity, except, in either case, for
standard end-user, object code, internal-use software license and
support/maintenance agreements.  The Loan Parties have not received any
communications alleging that such Loan Party has violated or would violate any
of the patents, trademarks, service marks, domain names, trade names, copyrights
or trade secrets or other proprietary rights of any other person or entity.  The
Loan Parties are not aware that any of its employees is obligated under any
contract (including licenses, covenants or commitments of any nature) or other
agreement, or subject to any judgment, decree or order of any court or
administrative agency, that would interfere with the use of his or her best
efforts to promote the interests of the Loan Parties or that would conflict with
the Loan Parties’ business as presently conducted.  Neither the execution nor
delivery of this Agreement or the Loan Documents, nor the carrying on of the
Loan Parties’ business by the employees of the Loan Parties, will, to the
Company’s knowledge, conflict with or result in a breach of the terms,
conditions or provisions of, or constitute a default under, any contract,
covenant or instrument under which any of such employees is now obligated.  To
the extent the Loan Parties uses any “open source” or “copyleft” software or is
a party to “open” or “public source” or similar licenses, the Loan Parties are
in compliance with the terms of any such licenses, and the Loan Parties are not
required under any such license to (a) make or permit any disclosure or to make
available any source code for its (or any of its licensors’) proprietary
software or (b) distribute or make available any of the Loan Parties’
proprietary software or intellectual property (or to permit any such
distribution or availability).
 

5

 

 

 
4.13         Insurance.  The Loan Parties are insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
are prudent and customary in the businesses in which the Loan Parties are
engaged.  The Loan Parties have no reason to believe that they will not be able
to renew their existing insurance coverage as and when such coverage expires or
to obtain similar coverage from similar insurers as may be necessary to continue
its business on terms consistent in all material respects with market for
similar size companies as the Loan Parties for the lines of business of the Loan
Parties at a cost that would not have a Material Adverse Effect.  No Loan Party
has been refused any insurance coverage sought or applied for.
 
4.14         Transactions With Affiliates and Employees.  Except in connection
with the transactions contemplated by this Agreement, none of the officers or
directors of the Company and, to the knowledge of Loan Parties, none of the
employees of the Loan Parties is presently a party to any transaction with a
Loan Party (other than for ordinary course services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Loan Parties, any entity
in which any officer, director, or any such employee has a substantial interest
or is an officer, director, trustee or partner, which in each case is required
to be disclosed in the SEC Reports and has not been so disclosed.
 
4.15         Internal Accounting Controls.  Each Loan Party maintains a system
of internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset and liability accountability, (iii)
access to assets or incurrence of liabilities is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets and liabilities is compared with the existing assets
and liabilities at reasonable intervals and appropriate action is taken with
respect to any differences.  The Company has established disclosure controls and
procedures (as defined in Exchange Act Rules 13a-14 and 15d-14) for the Company
and designed such disclosure controls and procedures so that they are effective
in ensuring that information required to be disclosed by the Company in the
reports that it files or submits under the Exchange Act is recorded, processed,
summarized and reported, within the time periods specified in the rules and
forms of the Commission, including, without limitation, controls and procedures
designed to ensure that material information relating to the Loan Parties is
made known to the certifying officers by others within those entities,
particularly during the period in which the Company’s Form 10-K or 10-Q, as the
case may be, is being prepared.  The Company’s certifying officers have
evaluated the effectiveness of the Company’s controls and procedures in
accordance with Item 307 of Regulation S-K under the Exchange Act for the
Company’s most recently ended fiscal quarter or fiscal year-end (such date, the
“Evaluation Date”).  The Company presented in its most recently filed Form 10-K
or Form 10-Q the conclusions of the certifying officers about the effectiveness
of the disclosure controls and procedures based on their evaluations as of the
Evaluation Date.  Since the Evaluation Date, there have been no significant
changes in the Company’s internal controls (as such term is defined in Item
308(c) of Regulation S-K under the Exchange Act) or, to the Company’s knowledge,
in other factors that would significantly affect the Company’s internal
controls.  No Loan Party has received any written notice or correspondence from
any accountant relating to any potential material weakness in any part of the
system of internal accounting controls of the Company.
 

6

 

 

 
4.16         Solvency.  Based on the financial condition of the Loan Parties as
of the date hereof and as of the Closing Date (assuming that the Closing shall
have occurred), (i) the present fair saleable value of each Loan Party’s assets
exceeds the amount that will be required to be paid on or in respect of its
existing debts and other liabilities (including known contingent liabilities) as
they mature; (ii) the assets of each Loan Party do not constitute unreasonably
small capital to carry on its business, including its capital needs taking into
account the particular capital requirements of the business conducted by such
Loan Party, and capital availability thereof; and (iii) the current cash flow of
each Loan Party, together with the proceeds it would receive, were it to
liquidate all of its assets, after taking into account all anticipated uses of
the cash, would be sufficient to pay all amounts on or in respect of its debt
when such amounts are required to be paid. The foregoing representation and
warranty is also true and correct as to the Loan Parties on a consolidated
basis.  No Loan Party intends to incur debts beyond its ability to pay such
debts as they mature (taking into account the timing and amounts of cash to be
payable on or in respect of its or their debt).
 
4.17         Investment Company.  The Company is not, and is not an Affiliate
of, and immediately following the Closing will not have become, an “investment
company,” an Affiliate of an “investment company,” a company controlled by an
“investment company” or an “affiliated person” of, or “promoter” or “principal
underwriter” for, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.
 
4.18         Disclosure.  The Loan Parties confirm that neither they nor, to
their knowledge, any Person acting on their behalf has provided the Purchaser or
its agents or counsel with any information that the Loan Parties believe
constitutes material, non-public information, except insofar as the existence
and terms of the proposed transactions hereunder and the information contained
herein or in the other Loan Documents may constitute such information.  The Loan
Parties understand and confirm that the Purchaser will rely on the foregoing
representations and warranties in effecting transactions in securities of the
Company.
 
4.19         U.S. Real Property Holding Corporation.  None of the Loan Parties
is, or has ever been, a U.S. real property holding corporation within the
meaning of Section 897 of the Internal Revenue Code of 1986, as amended, and
Company shall so certify upon the request of Purchaser.
 

7

 

 

 
4.20         Foreign Corrupt Practices.  No Loan Party nor any director,
officer, agent, employee or other Person acting on behalf of a Loan Party has,
in the course of its actions for, or on behalf of, a Loan Party (i) used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (iv)
made any unlawful bribe, rebate, payoff, influence payment, kickback or other
unlawful payment to any foreign or domestic government official or employee,
except in each case as would not have a Material Adverse Effect.
 
4.21         Offering.  Assuming the accuracy of the representations and
warranties of the Purchaser contained in Section 5 hereof, the offer, issue, and
sale of the Note and the Conversion Securities (collectively, the “Securities”)
are and will be exempt from the registration and prospectus delivery
requirements of the Securities Act, and have been registered or qualified (or
are exempt from registration and qualification) under the registration, permit,
or qualification requirements of all applicable state securities laws.
 
5.            REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
 
5.1           Purchase for Own Account.  The Purchaser represents that it is
acquiring the Securities solely for its own account and beneficial interest for
investment and not for sale or with a view to distribution of the Securities or
any part thereof, has no present intention of selling (in connection with a
distribution or otherwise), or otherwise distributing the same, and does not
presently have reason to anticipate a change in such intention.
 
5.2           Securities Act; Accredited Investor.  The Purchaser acknowledges
its understanding that the offering and sale of the Note has not been registered
under the Securities Act, on the basis of the exemption in Section 4(2) thereof
relating to transactions not involving a public offering, or any state
securities laws.  The Purchaser understands that the Company’s reliance on the
Section 4(2) exemption is based on the representations herein made by the
Purchaser.  The Purchaser is an “Accredited Investor” as that term is defined in
Regulation D under the Securities Act.
 
5.3           Certain Transfer Limitations.  The Purchaser acknowledges that it
is familiar with the limitations which are imposed by the Securities Act on any
transfer of an interest in the Note.  The Purchaser understands and acknowledges
that it may have to bear the economic risk of its investment in the Securities
for an indefinite period of time unless the Securities are subsequently
registered under the Securities Act or an exemption therefrom is available.  The
Purchaser hereby agrees that the Securities will not be transferred other than
(i) pursuant to a registration under the Securities Act or pursuant to an
exemption therefrom and (ii) in compliance with any applicable state securities
laws.
 
5.4           Information.  Without lessening or obviating the representations
and warranties of the Loan Parties set forth in Section 4, the Purchaser hereby:
(i) represents that it has had an opportunity to ask questions and receive
answers from the Company regarding the terms and conditions of the offering of
the Securities and (ii) further represents that it has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risk of this investment.
 

8

 

 

 
5.5           Legend.  The Purchaser understands the Securities will bear the
following legend:
 
“THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR UNDER ANY STATE SECURITIES LAWS.  THIS SECURITY MAY NOT BE OFFERED,
SOLD OR TRANSFERRED EXCEPT PURSUANT TO (i) AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OF 1933, AS AMENDED AND IN COMPLIANCE WITH APPLICABLE
STATE SECURITIES LAWS OR (ii) AN APPLICABLE EXEMPTION FROM REGISTRATION
THEREUNDER AND UNDER APPLICABLE STATE SECURITIES LAWS AS TO WHICH AN OPINION OF
COUNSEL SATISFACTORY TO THE COMPANY SHALL HAVE BEEN DELIVERED TO THE COMPANY.”
 
5.6           Ability to Bear Economic Risk.  The Purchaser acknowledges that
investment in the Securities involves a high degree of risk, and represents that
it is able, without materially impairing its financial condition, to hold the
Securities for an indefinite period of time and to suffer a complete loss of its
investment.
 
6.            Definitions
 
6.1           “Action” means any action, suit, inquiry, notice of violation,
proceeding (including any partial proceeding such as a deposition) or
investigation pending or threatened in writing against or affecting a Loan Party
or any of its properties, or the equity securities of the Company, or any
officers, directors or key employees of a Loan Party, before or by any court,
arbitrator, governmental or administrative agency, regulatory authority
(federal, state, county, local or foreign), stock market, stock exchange or
trading facility.
 
6.2           “Affiliate” means, with respect to any Person, any other Person
that, directly or indirectly, owns or controls such Person, is owned or
controlled by such Person, or is under common control with such Person. With
respect to a corporation, the term “Affiliate” shall also include such
corporation’s senior executive officers and its directors. With respect to a
limited liability company, the term “Affiliate” shall also include such
company’s managers, senior executive officers, and members.
 
6.3           “Commission” means the Securities and Exchange Commission.
 
6.4           “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated by the Commission thereunder.
 
6.5           “GAAP” means generally accepted accounting principles set forth in
the opinions and pronouncements of the Accounting Principles Board of the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
statements by such other Person as may be approved by a significant segment of
the accounting profession, which are applicable as of the date of determination.
 

9

 

 

 
6.6           “Lien” shall mean any mortgage, deed of trust, pledge,
hypothecation, assignment, security interest, lien (whether statutory or
otherwise), charge, claim or encumbrance, or preference, priority or other
security agreement or preferential arrangement held or asserted in respect of
any asset of any kind or nature whatsoever including any conditional sale or
other title retention agreement, any lease having substantially the same
economic effect as any of the foregoing, and the filing of, or agreement to
give, any financing statement under the Uniform Commercial Code or comparable
law of any jurisdiction.
 
6.7           “Material Adverse Effect” means any of (i) a material adverse
effect on the legality, validity or enforceability of any Loan Document, (ii) a
material adverse effect on operations (including the results thereof), assets,
liabilities, business or condition (financial or otherwise) of a Loan Party, or
(iii) a material adverse impairment to any Loan Party’s ability to perform on a
timely basis its obligations under any Loan Document.
 
6.8           “Permitted Lien” shall mean (a) Liens in favor of the Silicon
Valley Bank and the Purchaser; (b) Liens for taxes, assessments or other
governmental charges not delinquent or being contested in good faith and by
appropriate proceedings and with respect to which proper reserves have been
taken by the Loan Parties; provided, that, a stay of enforcement of any such
Lien shall be in effect; (c) deposits or pledges to secure obligations under
worker’s compensation, social security or similar laws, or under unemployment
insurance; (d) deposits or pledges to secure bids, tenders, contracts (other
than contracts for the payment of money), leases, statutory obligations, surety
and appeal bonds and other obligations of like nature arising in the ordinary
course of Business; (e) Liens arising by virtue of the rendition, entry or
issuance against any Loan Party  or any property of any Loan Party, of any
judgment, writ, order, or decree for so long as each such Lien (i) is in
existence for less than twenty (20) consecutive days after it first arises or is
being properly contested and (ii) is at all times junior in priority to any
Liens in favor of the Purchaser; (f) mechanics’, workers’, materialmen’s or
other like Liens arising in the ordinary course of business with respect to
obligations which are not due or which are being contested in good faith by the
applicable Loan Party; (g) Liens placed upon fixed assets hereafter acquired to
secure a portion of the purchase price thereof, provided that any such lien
shall not encumber any other property of any Loan Party (whether structured as a
purchase money security interest or a capital lease); and (h) Liens arising
under leases incurred in the ordinary course of business of the Loan Parties.
 
6.9           “Person” means an individual, partnership, corporation, limited
liability company, business trust, joint stock company, estate, trust,
unincorporated association, joint venture, governmental authority or other
entity of whatever nature.
 
6.10         “Securities Act” means the Securities Act of 1933, as amended and
the rules and regulations promulgated by the Commission thereunder.
 
7.           Miscellaneous
 
7.1           Binding Agreement.  The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective successors and
assigns of the parties. Nothing in this Agreement, expressed or implied, is
intended to confer upon any third party any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.
 

10

 

 

 
7.2           Governing Law; Waiver of Jury Trial.  This Agreement shall be
governed by and construed in accordance with the laws of the Commonwealth of
Pennsylvania applied to contracts to be performed wholly within the Commonwealth
of Pennsylvania.  Any judicial proceeding brought by or against any Loan Party
with respect to any of the Loan, this Agreement, the other Loan  Documents or
any related agreement may be brought in any court of competent jurisdiction in
the Commonwealth of Pennsylvania, United States of America, and, by execution
and delivery of this Agreement, each Loan Party accepts for itself and in
connection with its properties, generally and unconditionally, the non-exclusive
jurisdiction of the aforesaid courts, and irrevocably agrees to be bound by any
judgment rendered thereby in connection with this Agreement.  Each Loan Party
hereby waives personal service of any and all process upon it and consents that
all such service of process may be made by registered mail (return receipt
requested) directed to the Company at its address set forth in Section 7.5 and
service so made shall be deemed completed five (5) days after the same shall
have been so deposited in the mails of the United States of America, or, at the
Purchaser’s option, by service upon the Company which each Loan Party
irrevocably appoints as such Loan Party’s agent for the purpose of accepting
service within the Commonwealth of Pennsylvania.  Nothing herein shall affect
the right to serve process in any manner permitted by law or shall limit the
right of the Purchaser to bring proceedings against any Loan Party in the courts
of any other jurisdiction.  Each Loan Party waives any objection to jurisdiction
and venue of any action instituted hereunder and shall not assert any defense
based on lack of jurisdiction or venue or based upon forum non conveniens.  Each
Loan Party waives the right to remove any judicial proceeding brought against
such Loan Party in any state court to any federal court.  Any judicial
proceeding by any Loan Party against the Purchaser involving, directly or
indirectly, any matter or claim in any way arising out of, related to or
connected with this Agreement or any related agreement, shall be brought only in
a federal or state court located in the County of Delaware, Commonwealth of
Pennsylvania.
 
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE LOAN PARTIES AND THE
PURCHASER EACH WAIVE ITS RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS, OR ANY
CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY, AND ALL
OTHER CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR ALL PARTIES TO ENTER INTO
THIS AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.
 
7.3           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
7.4           Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
 

11

 

 

 
7.5           Notices.  Any notice or request hereunder may be given to any Loan
Party or to the Purchaser at their respective addresses set forth below or at
such other address as may hereafter be specified in a notice designated as a
notice of change of address under this Section.  Any notice, request, demand,
direction or other communication (for purposes of this Section only, a “Notice”)
to be given to or made upon any party hereto under any provision of this Loan
Agreement shall be given or made by telephone or in writing (which includes by
means of electronic transmission (i.e., “e-mail”) or facsimile
transmission.  Any such Notice must be delivered to the applicable parties
hereto at the addresses and numbers set forth under their respective names below
in accordance with any subsequent unrevoked Notice from any such party that is
given in accordance with this Section.  Any Notice shall be effective:
 
 (a)           In the case of hand-delivery, when delivered;
 
 (b)           If given by mail, four days after such Notice is deposited with
the United States Postal Service, with first-class postage prepaid, return
receipt requested;
 
 (c)           In the case of a telephonic Notice, when a party is contacted by
telephone, if delivery of such telephonic Notice is confirmed no later than the
next business day by hand delivery, a facsimile or electronic transmission, or
an overnight courier delivery of a confirmatory Notice (received at or before
noon on such next business day);
 
 (d)           In the case of a facsimile transmission, when sent to the
applicable party’s facsimile machine’s telephone number, if the party sending
such Notice receives confirmation of the delivery thereof from its own facsimile
machine;
 
 (e)           In the case of electronic transmission, when actually received;
and
 
 (f)            If given by any other means (including by overnight courier),
when actually received.
 
 If to the Purchaser, at:
 
The Co-Investment Fund II, L.P.
150 N. Radnor-Chester Road, Suite B-101
Radnor, PA  19087
 
 If to any Loan Party, at:
 
InsPro Technologies Corporation
150 N. Radnor-Chester Road, Suite B-101
Radnor, PA 19087
Facsimile: (484) 654-2212
Attn: Anthony R. Verdi
 
 with a copy to:
 
Morgan, Lewis & Bockius LLP
1701 Market Street
Philadelphia, PA 19103
Facsimile:(215) 963-5001
Email: jmckenzie@morganlewis.com
Attn: James W. McKenzie, Jr., Esq.
 

12

 

 

 
7.6           Severability.  If any part of this Agreement is contrary to,
prohibited by, or deemed invalid under applicable laws or regulations, such
provision shall be inapplicable and deemed omitted to the extent so contrary,
prohibited or invalid, but the remainder hereof shall not be invalidated thereby
and shall be given effect so far as possible.
 
7.7           Expenses.  The Loan Parties and the Purchaser shall bear their
respective expenses and legal fees incurred with respect to this Agreement and
the transactions contemplated herein.  All costs and expenses including
reasonable attorneys’ fees and disbursements incurred by the Purchaser (a) in
all efforts made to enforce payment of the Loan or any other obligation under
the Loan Documents or effect collection of any collateral under the Loan
Documents, or (b) in defending or prosecuting any actions or proceedings arising
out of or relating to the Purchaser’s transactions with any Loan Party, shall be
paid by the Loan Parties promptly after request by the Lender.
 
7.8           Counterparts; Facsimile Signatures.  This Agreement may be
executed in any number of and by different parties hereto on separate
counterparts, all of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute one and the same agreement.  Any
signature delivered by a party by facsimile transmission, email, or pdf shall be
deemed to be an original signature hereto.
 
7.9           Construction.  The parties acknowledge that each party and its
counsel have reviewed this Agreement and that the normal rule of construction to
the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement or any amendments,
schedules or exhibits thereto.
 
7.10         Delays or Omissions. It is agreed that no delay or omission to
exercise any right, power or remedy accruing to the Purchaser, upon any breach
or default of the Company under the Loan Documents shall impair any such right,
power or remedy, nor shall it be construed to be a waiver of any such breach or
default, or any acquiescence therein, or of or in any similar breach or default
thereafter occurring; nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default theretofore or thereafter
occurring. It is further agreed that any waiver, permit, consent or approval of
any kind or character by Purchaser of any breach or default under this
Agreement, or any waiver by any Purchaser of any provisions or conditions of
this Agreement must be in writing and shall be effective only to the extent
specifically set forth in writing and that all remedies, either under this
Agreement, or by law or otherwise afforded to the Purchaser, shall be cumulative
and not alternative.
 

13

 

 

 
7.11         Entire Agreement.  This Agreement and the documents executed
concurrently herewith contain the entire understanding between each Loan Party
and the Purchaser and supersede all prior agreements and understandings, if any,
relating to the subject matter hereof.  Any promises, representations,
warranties or guarantees not herein contained and hereinafter made shall have no
force and effect unless in writing, signed by each Loan Party’s and the
Purchaser’s respective officers.  Neither this Agreement nor any portion or
provisions hereof may be changed, modified, amended, waived, supplemented,
discharged, cancelled or terminated orally or by any course of dealing, or in
any manner other than by an agreement in writing, signed by the party to be
charged.  Each Loan Party acknowledges that it has been advised by counsel in
connection with the execution of this Agreement and other Loan Documents and is
not relying upon oral representations or statements inconsistent with the terms
and provisions of this Agreement.
 
[Signature Pages Follow]
 

14

 

 

 
In Witness Whereof, the parties have executed this Secured Convertible
Promissory Note Purchase Agreement as of the date first written above.
 
COMPANY:
 
INSPRO TECHNOLOGIES CORPORATION
 
By: /s/ Anthony R. Verdi
Name: Anthony R. Verdi
Title: Chief Financial Officer
 
INSPRO:
 
INSPRO TECHNOLOGIES, LLC
 
By: /s/ Anthony R. Verdi
Name: Anthony R. Verdi
Title: Chief Financial Officer
 

 

 

 

 
In Witness Whereof, the parties have executed this Secured
Convertible Promissory Note Purchase Agreement as of the date first written
above.
 
PURCHASER:
 
THE CO-INVESTMENT FUND II, L.P.
 
By:  Co-Invest Management II, L.P., its General Partner
 
By:  Co-Invest II Capital Partners, Inc., its General Partner
 
By: /s/ Brian Adamsky
Name:  Brian Adamsky
Title:    CFO & Treasurer
 

 

 